83513: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-28124: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83513


Short Caption:TOLIVER VS. CLARK CTY. SCHOOL DIST.Court:Supreme Court


Related Case(s):78683, 78683-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - A764272Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantGeorge A. Toliver
					In Proper Person
				


RespondentClark County School DistrictMelissa L. Alessi
							(Clark County School District Office of The General Counsel)
						





Docket Entries


DateTypeDescriptionPending?Document


09/16/2021Filing FeeAppeal Filing Fee Waived.  In Forma Pauperis. (SC)


09/16/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-26817




09/16/2021Notice/OutgoingIssued Notice Regarding Deadlines. (SC)21-26820




09/30/2021Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED." SNP21 - RP/LS/AS (SC)21-28124




10/04/2021BriefFiled Proper Person Appellant's Informal Brief. (SC)21-28439




10/26/2021RemittiturIssued Remittitur. (SC)21-30930




10/26/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


11/04/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 28, 2021. (SC)21-30930





Combined Case View